DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-3, 5, 7, 8, 10, 12, 21, 22, 30-32, 34, 36, 37, 39, 41, 50 and 51 are pending.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/15/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Foreign language references have been considered to the extent provided English traslations.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 8, 10, 12, 21, 22, 30-32, 34, 36, 37, 39, 41, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4a. Claims 1 and 30 recite unacceptable pain. However, pain is relative and variable depending on the subject. It appears based on the specification that the unacceptable pain defied by patient acceptable symptom state (PASS), Thus, the rejection maybe overcome by defining the unacceptable pain by PASS values. Claims 2-3, 5, 7, 8, 10, 12, 21, 22, 31-32, 34, 36, 37, 39, 41, 50 and 51 are rejected insofar as they are dependent on rejected claims 1 and 30.
4b. Claims 3 and 32 recite refractory pain (RP) or strict RP are both relative. It appears that they are defined by various markers such as C-reactive protein (CRP) etc. Rejection may be obviated by defining refractory pain.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claims 1-3, 5, 7, 8, 10, 12, 21, 22, 30-32, 34, 36, 37, 39, 41, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Atzeni et al., et al., (2019, Pharmacological research Vol.149, pp.1-8). in view of Radin et al. (U.S. Patent No. 8080248) and Dix et al., (US Patent No.10072086) further in view of Jason et al., USPG Pub No. 20130149310.
Atzeni et al., discloses pain, which is due to a combination of peripheral stimuli and central processing, is the most frequent debilitating symptom experienced by RA patients (p.1, col.2, para 3). It is disclosed that as shown in clinical trials of the IL-6R antagonists tocilizumab, sarilumab and sirukumab, inhibiting IL-6 can reduce pain in RA patients, and may represent a major advance in the treatment of all forms of chronic pain. (p.2, col.1, para 4). The reference teaches 100mg, 150mg, 200mg dose of sarilumab administration every two weeks. Also disclosed is MTX administration (p.3, col. 2, para 1). After 24 weeks pain is measure by VAS and DAS scores. (p.3, col. 2, para 4). 

Radin et al. teaches that the IL-6R antibody binds to IL-6 and neutralizes the activity (col.1, lines 50-60).  The reference teaches that blockade of IL-6 signaling therefore offers the potential to ameliorate multiple pathogenic features of RA and other inflammatory diseases (col.1, lines 40-43).  Dosage of about 150mg or about 200mg is disclosed (col. 9, lines 1-45). The frequency of administration including every two weeks is disclosed (col. 9, lines 30-55). The IL-6R antibody consists of heavy chain variable region comprising SEQ ID NO: 19 and light chain variable region comprising SEQ ID NO: 27 (claim 3). SEQ ID NO: 1 and SEQ ID NO: 2 of the instant invention are identical to SEQ ID NO: 19 and SEQ ID NO; 27 of the Radin reference.
Dix reference discloses SEQ ID Nos: 20, 22, 24, 44, 14 and 32 that is identical to SEQ IDNs: 3-8.
Jason et al., discloses DAS scores 3.2 ro 5.1 [0061-0063].  The reference also discloses VAS score decreas of 30 [0077].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat unacceptable pain or refractory pain in rheumatoid arthritis patient by administrating an antibody that specifically binds IL-6R comprising SEQ ID NO: 1 and 2 or antibody comprising SEQ ID NO:3-8 (sarilumab) with the dosage and frequency disclosed in Atzeni et al. and Radin et alto treat unacceptable pain or refractory pain.  One of ordinary skill in the art would have been motivated to combine the teachings because Atzeni et al. publication treats pain with sarilumab. The motivation to combine the teachings is provided by the need for effective treatment or management of pain associated rheumatoid arthritis. There is reasonable expectation of success because Atzeni et al al. discloses treating pain by administering IL-6R antibody Sarilumab (including other therapeutic agents) to improve disease condition by measuring DAS and VAS scores in a subject for example. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.
Conclusion.
7. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645